DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant’s 2-16-20 drawings are provisionally accepted.  Due to their complexity, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Election/Restrictions
Applicant’s 7-15-22 election of Group II (claims 13-21) is acknowledged. Because applicant did not distinctly and specifically point out the/any supposed errors in the 5-18-22 Restriction Requirement (“R/R”), the election has been treated as an election without traverse (MPEP § 818.01(a)).  Notwithstanding the foregoing, applicant’s 7-15-22 cancellation of claims 1-12 is acknowledged.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutra E Mello et al., US 9,216,377 (2015) (“DEM”).  Regarding claims 13-15, 17-18, and 21, DEM discloses a method comprising introducing a methyl(mono)ethanolamine (“MMEA”) (i.e. either water-lean or an aq. solution thereof, depending on the water content -or lack thereof- of the MMEA) solvent into an annular contacting zone comprising ≥1 rotating packed bed and ≥1 stationary heat exchanger (“a finned forced-air heat exchanger”, connoting a single such heat exchanger, employing a cooling fluid and thereby cooling the gas-liquid contacting; water is specifically employed as the cooling fluid), contacting the MMEA within the contacting zone with a CO2-comprising mixed gas introduced into the contacting zone to give CO2-rich spent MMEA solvent and CO2-lean gas, and discharging the CO2-rich spent MMEA solvent and CO2-lean gas from the contacting zone.  See DEM at, e.g., col. 9-10 (bridging par.) to col. 10, ln. 36; Figs. 3-4; Tables 1-2.
Regarding claim 19, DEM regenerates its CO2-rich spent MMEA solvent by releasing CO2 therefrom in a regenerator, giving a CO2-rich stream and a regenerated MMEA solvent stream.  See id. at, e.g., col. 6, ln. 27-46; Fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over DEM.  Regarding claim 16, DEM’s teachings are as detailed above,  While DEM does not appear to explicitly teach a cylindrical wall/shell circumferentially surrounding/encasing the outermost of its (annular) contacting zone’s ≥1 rotating packed bed and ≥1 stationary heat exchanger, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so, as this would desirably protect operators from harm due to the contacting zone’s moving parts (i.e. the rotating packed bed).  MPEP 2143 I.(G).

Claim 20 is rejected under AIA  35 U.S.C. 103 as being unpatentable over DEM in view of Calabro et al., US 2012/0061614 (published 3-15-12) (“Calabro”).  Regarding claim 20, DEM’s teachings are as above.  DEM also teaches that its regenerator itself comprises a contacting zone comprising ≥1 rotating packed bed and ≥1 stationary heat exchanger (here, a reboiler) adjacent and fluidly-connected thereto, and that CO2-lean regenerated MMEA solvent and a CO2-rich stream are discharged therefrom.  See DEM at, e.g., col. 6, ln. 27-46; Figs. 1-2 and 6.  While DEM’s regenerator’s contacting zone is not also fed with a second gas, which is discharged from its regenerator within/along with the CO2-rich stream, Calabro so teaches.
Calabro teaches that, in “effectively” regenerating CO2-loaded absorbents (e.g. amines, such as DEM’s MMEA - see DEM at, e.g., col. 10, ln. 35-36), “desorbing the absorbed CO2 typically [involves] stripping with an inert gas… and/or steam, for example, in a regeneration tower.”  See Calabro at, e.g., par. 64.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DEM’s overall methodology by adding inert gas and/or steam (which are considered to be the “second gas” as claimed) to its regenerator to assist with stripping CO2 from the spent solvent loaded therewith as taught by Calabro, to achieve Calabro’s taught advantage of effectively regenerating the absorbent (such as DEM’s MMEA) for re-use.  MPEP 2143 I.(C)-(D)&(G).  The obviousness of doing so is further supported by Calabro’s teaching that adding an inert gas and/or steam for this purpose is “typically” performed, as detailed above.  In doing so, the inert gas and/or steam so added is reasonably expected to be entrained with the CO2-rich stream and thus discharged therewith from DEM’s regenerator.  MPEP 2144.01.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161. Examiner can normally be reached M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ November 10, 2022
Primary Examiner
Art Unit 1736